DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim(s) 3-5, 7-9, 14, 15, 19 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 10-13, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariu (US 2020/0226273) in view of Haller (US 2009/0164838).
Regarding claim(s) 1, 11 and 16, Kariu teaches:
comprising: a memory having a first storage area, which is a write restricted area configured to store one or more first control patterns out of a plurality of control patterns […], and a second storage area, which is a write enabled area configured to store one or more second control patterns out of the plurality of control patterns […]; and   Fig. 1 and [0042] With the write management policy 45, the processes to be executed in the information processing apparatus 21 in which data writing is restricted and the storage areas that allow data writing corresponding to each process are managed such that they are associated with each other with respect to data writing that corresponds to the user of the information processing apparatus 21.
a controller configured to determine whether a control condition for each of the plurality of control patterns is satisfied based on a state […], to select one or more control patterns for each of which the control condition is satisfied, and to control […] according to the selected one or more control patterns.		Fig. 2 and [0056] In Step ST6, the write control unit 31 judges whether or not the data writing instruction is issued by a process that is not included in the write management policy 45, and whether or not the data writing instruction issued by the process is an instruction to write data to a folder included in the write management policy 45 as a folder for which data writing is permitted.
Kariu does not explicitly teach, but Haller teaches A control apparatus for a vehicle    [0003] The memory device may be an integral part of the microprocessor or it may be separate therefrom. Additionally, the microprocessor is connected to and receives signals from vehicle operating parameter sensors, such as, for example, wheel speed sensors, vehicle motion sensors, a steering angle sensor and a throttle position sensor.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the data protection method/system of Kariu with the use of memory management system/method for vehicle taught by Haller. The rationale for doing so 

Regarding claim(s) 2, 12 and 17, Kariu teaches:
wherein the controller is configured to cause the second storage area to store a new control pattern as a second control pattern in the one or more second control patterns when the controller accepts a registration request of the new control pattern.	Fig. 2 and [0056] In Step ST6, the write control unit 31 judges whether or not the data writing instruction is issued by a process that is not included in the write management policy 45, and whether or not the data writing instruction issued by the process is an instruction to write data to a folder included in the write management policy 45 as a folder for which data writing is permitted.

Regarding claim(s) 6, 13 and 18, the combination of Kariu and Haller teaches:
wherein the controller is configured to determine whether the control condition for each of the plurality of control patterns is satisfied, based on any of a running state, an in-vehicle state, and an out-of-vehicle state of the vehicle as the state of the vehicle.	Kariu in Fig. 2 and [0056] In Step ST6, the write control unit 31 judges whether or not the data writing instruction is issued by a process that is not included in the write management policy 45, and whether or not the data writing instruction issued by the process is an instruction to write data to a folder included in the write management policy 45 as a folder for which data writing is 

Regarding claim(s) 10, Haller teaches:
A vehicle comprising the control apparatus	[0003] The memory device may be an integral part of the microprocessor or it may be separate therefrom. Additionally, the microprocessor is connected to and receives signals from vehicle operating parameter sensors, such as, for example, wheel speed sensors, vehicle motion sensors, a steering angle sensor and a throttle position sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barbou (US 2017/0357450): discloses a memory management system wherein a portion of memory is reserved and storing in the reserved portion content that is restricted as read only (no writing permitted).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133